PER CURIAM.
A wagon belonging to the plaintiffs sustained injuries from coming in collision with one of the cars of the defendant company. The plaintiffs brought this action, and alleged that the collision was due to the defendant’s negligence. Upon a trial without a jury, the trial justice awarded plaintiffs $125 damages. The judgment herein -against the defendant, with costs, is $142. The defendant appeals.
The judgment is challenged upon one ground only, viz., the insufficiency of the evidence on the question of damages. It is the claim of the appellant that there was no competent testimony before the court upon which to base an estimate of damage. The defendant called no witnesses on the question of damages. One Schildw'achter, in the business of repairing wagons for many years, put the wagon in order about five 'months prior to the accident, and he testified that at that time it was worth $200, that he examined it carefully after the accident, and that it would cost $200 to. repair it. The plaintiffs’ driver testified that the wagon was in good condition before the accident. We think the evidence is sufficient to support the judgment.
Judgment is affirmed, with costs to the respondents.